AO 245B (Rev, 05/15/2018) Judgment in aCriminal Petty Case (Modified) Page l of l

UNITED STATES DISTRICT COURT
SoUTHERN DIsTRiCT oF CALIFORNIA

United States of America .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committcd On or AHer Novernber l, 1987)

Jm.g€ 1061 OmelaS_Caraveo Case Number: 3:18-mj-22957-BLM

Hootan Baigmohamrnadi
Defendant 's Attcmey

REGISTRATION NO. 81220298

TI-[E DEFENDANT:
pleaded guilty to count(s) 2 of Complaint

l:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)
Count(s) 1 Of Cgmplaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

le Assessment: $l() WAIVED Fine: WAIVED
§§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs7 and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Tuesday, Decernber 4, 2018
Date of lmposition of Sentence

 

 

 

 

 

 

 

rif-8 \l o
a t s o
V” HoNoRABLE BARBARA L. MAJoR
§ DEC 0 4 mg UNITED sTA'rEs MAGISTRATE JUDGE
SOU,C\:W.T¢:; i_')ls a lz:;‘i-ESTSHN]A
li"i;l -.! ;»EEB :C'.' _ if 3~ ita ` - '
P:;'.M._.__:\__i:;.;:___l__._: _;ss.f:ii:r. 3‘18'“1~"22957'BLM

 

